 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
        MEGAN DOMINGUEZ,                                  CASE NO. 18-5432 RJB-JRC
11
                                    Plaintiff,            ORDER ADOPTING REPORT AND
12              v.                                        RECOMMENDATION AND
                                                          REMANDING CASE
13      NANCY A. BERRYHILL, Deputy
        Commissioner of Social Security for
14      Operations,
15                                  Defendant.

16

17          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

18   Magistrate Judge J. Richard Creatura. Dkt. 15. The Court has considered the Report and

19   Recommendation, objections, if any, and the remaining record.

20          The Report and Recommendation recommends that the Commissioner’s decision be

21   reversed and this case be remanded for further proceedings. The Report and Recommendation

22   (Dkt. 15) should be adopted.

23          It is ORDERED that:

24


     ORDER ADOPTING REPORT AND RECOMMENDATION AND REMANDING CASE - 1
 1              •   The Report and Recommendation (Dkt. 15) IS ADOPTED;

 2              •   The Commissioner’s decision IS REVERSED; and

 3              •   This case IS REMANDED for further proceedings.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 5th day of February, 2019.

 7

 8
                                           A
                                           ROBERT J. BRYAN
 9                                         United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION AND REMANDING CASE - 2
